860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Perry Dewayne CAUDLE, Defendant-Appellant.
Nos. 88-5326, 88-5406.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1988.

Before KENNEDY, BOYCE F. MARTIN Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se federal prisoner appeals the district court's judgment denying his motion for reduction of sentence filed under Fed.R.Crim.P. 35.  He also appeals the order denying his motion for appointment of counsel for appeal.  The two appeals have been consolidated.


3
Caudle was convicted of armed bank robbery, interstate transportation of a stolen motor vehicle, and the use of a firearm during a crime of violence.  His sentence of 30 years incarceration was upheld on appeal.  His motion for reduction of sentence requested that he be granted probation, concurrent sentences, and eligibility for parole.  The district court denied the motion, and a motion for appointment of counsel.


4
It is noted that appellant has not addressed the denial of his Rule 35 motion in his appellate brief, and that this issue could be considered abandoned.   McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).  Moreover, such motions are submitted to the sound discretion of the district court.   United States v. Jones, 490 F.2d 207, 208 (6th Cir.), cert. denied, 416 U.S. 989 (1974).  The record shows no abuse of discretion in this regard.  Furthermore, the appointment of counsel is discretionary, and is not appropriate when a litigant's claims are frivolous or his chances of success are extremely thin.   Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir.1985).


5
Finding no abuse of discretion in the denial of the motion for reduction of sentence or the motion for appointment of counsel, we hereby affirm the district court's orders.  Rule 9(b)(5), Rules of the Sixth Circuit.